Case 16-18290-amc   Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09   Desc
                    Exhibit A B C D E Page 1 of 47




                              Exhibit A
  Case 16-18290-amc                            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                           Desc
                                               Exhibit A B C D E Page 2 of 47
QPQ!j§p£r                                                                                                    Preparation Date:06/30/2020


kJl kJ SERVICING, me.



                                                    MER Post-Petition Payment History for Filing



Loan Information

Loan Number

Debtors Name - 1                 NAUSSNER, ALFRED

Debtors Name -2

Property Address                1 12719 MINDEN RD

Property State                   PA
                                                                        1

Bankruptcy Information

Bankruptcy Case #                16-18290

Filing Date                      12/03/2016

Person filing                    ALFRED NAUSSNER

Number of previous filings       3



Post              fault Information

Post petition due date          i 01/01/2020

Post petition amount due                                       $8,231.34

Escrow Shortage                                                    $0.00

Suspense                                                        ($248.00)

Total Post petition due                                        iiisssil
Post Petition                                                                                                                          I
       Post Pmt Rcpt                  Due Dt Pd             Mo $ Due                 $ Received          Comments

12/30/2016                   01/01/2017                           $1,345.19                  $1,346.00

02/06/2017                   02/01/2017                           $1,345.19                  $1,350.00

03/07/2017                   03/01/2017                           $1,345.19                  $1,346.00

04/10/2017                   04/01/2017                           $1,345.19                  $1,346.00

05/09/2017                   05/01/2017                           $1,345.19                  $1,346.00

06/05/2017                   06/01/2017                           $1,345.19                  $1,346.00

07/24/2017                   07/01/2017                           $1,345.19                  $1,346.00

08/21/2017                   08/01/2017                           $1,345.19                  $1,346.00

09/12/2017                   09/01/2017                           $1,345.19                  $1,346.00

10/13/2017                   10/01/2017                           $1,345.19                  $1,346.00

11/13/2017                   11/01/2017                           $1,345.19                  $1,346.00

12/18/2017                   12/01/2017                           $1,345.19                  $1,346.00

01/22/2018                   01/01/2018                           $1,345.19                  $1,365.00

02/26/2018                   02/01/2018                           $1,364.35                  $1,365.00

03/30/2018                   03/01/2018                           $1,364.35                  $1,365.00

05/07/2018                   04/01/2018                           $1,364.35                  $1,365.00

06/04/2018                   05/01/2018                           $1,364.35                  $1,365.00

07/23/2018                   06/01/2018                           $1,364.35                  $1,365.00

08/14/2018                   07/01/2018                           $1,364.35                  $1,365.00

09/27/2018                   08/01/2018                           $1,364.35                  $1,365.00

11/06/2018                   09/01/2018                           $1,364.35                  $1,365.00

01/09/2019                   10/01/2018                           $1,364.35                  $1,365.00

02/05/2019                   11/01/2018                           $1,364.35                  $1,365.00

03/22/2019                   12/01/2018                           $1,364.35                  $1,365.00

05/02/2019                   01/01/2019                           $1,348.49                  $1,365.00

06/14/2019                   02/01/2019                           $1,348.49                  $1,365.00

07/15/2019                   03/01/2019                           $1,348.49                  $1,365.00

09/16/2019                   04/01/2019                           $1,348.49                  $1,365.00

11/08/2019                   05/01/2019                           $1,348.49                  $1,372.00

12/09/2019                   06/01/2019                           $1,348.49                  $1,372.00
                                                                            Page 1
  Case 16-18290-amc           Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                        Desc
                              Exhibit A B C D E Page 3 of 47
QPQi^S1,                                                                                 Preparation Date:06/30/2020


LM kJ SERVICING, mc.
01/14/2020       07/01/2019                $1,348.49        $1,372.00

02/07/2020       08/01/2019                $1,348.49        $1,372.00

03/03/2020       09/01/2019                $1,348.49        $1,372.00

04/06/2020       10/01/2019                $1,348.49        $1,372.00

04/28/2020       11/01/2019                $1,371.89        $1,372.00

06/08/2020       12/01/2019                $1,371.89        $1,372.00

Due              01/01/2020                $1,371.89            $0.00

Due              02/01/2020                $1,371.89            $0.00

Due              03/01/2020                $1,371.89            $0.00

Due              04/01/2020                $1,371.89            $0.00

Due              05/01/2020                $1,371.89            $0.00

Due              06/01/2020                $1,371.89            $0.00

Total Due                                 $56,955.34                    Total Pmts Due

Total Received                                             $48,972.00                                    $8,231.34




                                                  Page 2
Case 16-18290-amc   Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09   Desc
                    Exhibit A B C D E Page 4 of 47




                              Exhibit B
             Case 16-18290-amc               Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                               Desc
                                             Exhibit A B C D E Page 5 of 47

%
         r


k
v.;
                  Borrower:    Alfred Naussner
                                                                                            CE?$g
&
':S
                                                                                            g»
                                                         ADJUSTABLE RATE NOTE,                       MIN:
                                    (LIBOR Six-Monfh Index (As Published In The Wall Sfreef/itounml)—Rate Caps)

s
}!
                           , THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST
 ::
                            RATE AND MY MONTHLY PAYMENT.    THIS NOTE LIMITS THE AMOUNT MY
                            INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I
                            MUST PAY.                                                                 .


                  November 4, 2005                                        Philadelphia                       PENNSYLVANIA
                                                                              [Cllyl                                  [State]
                                                                        12719 Maiden Rd.
                                                             Philadelphia, PENNSYLVANIA      191.T4
                                                                       [Property Address)


                   L   BORROWER'S PROMISE T'0 PAY
                       In return for a loan thai I have received, I promise to pay U.S. $ 164,000.00 (this amount is called "Principal"),
                   plus interest, to the order or Lender. Under is CREDIT SUISSE FIRST BOSTON FINANCIAL CORPORATION.
                   I will make all payments under this Note in the form of cash, check or money order.
                        I understand that Lender may transfer this Note. Under or anyone who lakes this Note by transfer and who
                   is entitled to receive payments under this Note is called the "Note Holder."

                   2,   INTEREST                                                                  .
:• .
                        Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
k                  at a yearly rate of 7.750 %, The Interest rate I will pay may change in accordance wilh Section 4 of this Note.
                       The interest rate required by this Section 2 and Section 4 of this Note is the rale I will pay both before and
s                  after any default described in Section 7(B) of this Note.
I                  3.   PAYMENTS                                                                                  •
                       (A) Time and Place of Payments
&                      I will pay principal and interest by making a payment every month.                                        .
£                      I will make my monthly payments on the first day of each month beginning on January 1, 2006. I will make .
                   these payments every month until I have paid all oF the principal and interest and any other charges described below
                   that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be
 : ;               applied to interest before Principal. If, on December 1, 2Q3S, I still owe amounts under this Note, 1 will pay those
                   amounts in full on that date, which is called the "Maturity Dale."
                        I will make my monthly payments at 302 CARNEGIE CENTER, PRINCETON, NEW JERSEY 08540, or at
                   n different place if required by tho Note Holder.
 k
 ... ,




i".:-



k
f'i
k                  MUOISTATE ADJUSTABLE BATE NOTC-UBQR SWMQNTH INDEX (AS PUBLISHED IN THE WALL STREET JOURNAL •
                   Sigkj FariyFanrtB Mae UNIFORM INSTRUMENT
                                                                                                      Form 3SZ0 1/01            (Page 1 of S Pages)
                   Modified by Mdclteberg, Riddle & Glanna




                                                                                              INITIALS: A




                                                                                                                                                      /<
     Case 16-18290-amc              Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                      Desc
                                    Exhibit A B C D E Page 6 of 47

                                                                                                                                     mmtt




           Loan No:                                                                                             Data ID:




                (B) Amount of My Initial Monthly Payments                 '
                Each of my initial monthly payments will be in the amount of U.S. $ 1,174.92,   This amount may change.
                (C) Monthly Payment Changes
                Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest
           rate' that 1 must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly
           payment in accordance with Section 4 of this Note,

           4,   INTEREST RATE AND MONTHLY PAYMENT CHANGES                                         '       .
               (A) Change Dates
               The interest rate I will pay may change on the first day of December, 2007, and on that day every 6th month
           thereafter. Each date on which my interest rate could change is called a "Change Dale."         •
                (B)   The Index
               Beginning with- the first Change Date, my interest rate will be based on an Index. The "Index" is the average
           of interbank offered rates for six month U.S. dollar-denominated deposits in the London market ("LIBOR11), as
           published in The Wall Street Journal. The most recent Index figure available as of the first business day of the
           month immediately preceding the month in which the Change Date occurs is called the "Current Index."
                If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
           information. The Note Holder will give me notice of this choice.               .
                (C) Calculation or Changes                                                 '
                Before each Change Date, the Note Holder will calculate my new interest rate by adding SIX and
           THREE/FOURTHS percentage points ( 0.750 %) to the Current Index. The Note Holder will then round the result
           of this addition to the nearest one-eighth of one percentage point (0.125%), Subject to the limits stated in Section
           4(D) below, this rounded amount will be my new interest rate until the next Change Date.        .
               The Note Holder will then determine the amount of the monthly payment thai would be sufficient to repay
           the unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest
           rate in substantially equal payments, The result of this calculation will be the new amount of my monthly payment.               i
                (D) Limits on Interest Rate Changes
                The interest rate I am required to pay at the first Change Date will not be greater than 10.7500 % or less than
           6,7500 %. Thereafter, my interest rate will never be increased or decreased on any single Change Date by more than
           ONE percentage point (1.00 %) from the rate of interest I have been paying for the preceding 6 months. My
           interest rate will never be greater than 13.7500 %.
                (E) Effective Data of Changes
               My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
            payment beginning on the first monthly payment date after the Change Date until the amount of my monthly
            payment changes again.                                         *          - '
                (F) Notice of Changes
Ss
               The Note Holder will deliver or mail to me a notice of any changes in niy interest rate and the amount of my
s           monthly payment before the effective date of any change. The notice will Include information required by law lo
            he given to me and also the title and telephone number of a person who will answer any question I may have
I           regarding the notice.
1
St
*




            MULT1STATE ADJUSTABLE RATE NOTE-UBOH SKMONTH INDEX (AS PUBLISHED IN THE WALL STREET JOURNAL)-
            »Wa ftmSyBannte Maa UNIFORM INSTRUMENT
                                                                                            Form 3520   1/ot   (Page 2 of S Pages)
            MocMed by MWdtebcm, Rlddla A Glanna




                                                                                    INITIALS:




                                                                                                                                        r
          Case 16-18290-amc               Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                           Desc
                                          Exhibit A B C D E Page 7 of 47
V.
:s
«:

. :




             *   Loan XSo:    .„
      :




                 5.   BORROWER'S RIGHT TO PREPAY
                      I have the right to make payments of Principal at any time before they are due. A payment of Principal only
                 is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so,
                 I may not designate a payment as a Prepayment if 1 have not made all the monthly payments due under this Note.
                       I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder
                 will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder
I                 may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my
                  Prepayment to reduce the Principal amount of this Note. If I make a partial Prepayment, there will be no changes
                  in the due dates of my monthly payments unless the Note Holder agrees in writing to those changes. My partial
                 Prepayment may reduce the amount of my monthly payments after the first Change Date following my partial
                 Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate increase.

                 6.   LOAN CHARGES
                      If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
                 interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
                 then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
•: '             and (b) any sums already collected from me that exceeded permitted limits will be refunded to me. The Note
                 Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct
                 payment to me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.
                 7.   BORROWER'S FAILURE TO PAY AS REQUIRED
                      (A) Late Charges for Overdue Payments
                      If the Note Holder has not received the foil amount of any monthly payment by the end of 15 calendar days
                 after the date It Is due, I will pay a late charge to the Note Holder, The amount of the charge will be 5.00 % of
                 my overdue payment oE principal and interest. I will pay this lale charge promptly but only once on each late
                 payment.                                                                                  '
                     (B) Dofault
                     If I do not pay the foil amount of each monthly payment on the date it is due, 1 will be to default.
J*                    (C)    Notice of Default
&                    If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
                 amount by a certain dale, the Note Holder may require me to pay immediately the full amount of Principal that has
8                nol been paid and all the Interest that I owe on that amount. That date must be at least 30 days after the date on
 £               which the notice is mailed to me or delivered by other means.
                      (D) No Waiver By Note Holder
                      Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
                  described above, the Note Holder will still have the right to do so if I am in default at a later time.
                      (E) Payment of Note Holder's Costs and Expenses                                     '      .
                      JF the Note Holder has required me to pay immediately in foil as described above, the Note Holder will have
                  the right to be paid back by me for all of its costs and expenses in enforcing this Nole to the extent not prohibited
                  by applicable law. Those expenses Include, for example, reasonable attorneys' fees.




 £
 V-
 :
                                                                                                                                                J

I

                  MULTOTATE ADJUSTABLE RATE NOTE-UBOR SIX-MONTH INDEX (A3 PUBLISHED IN THE WALL STREET JOURNAL)-
                  SxjD ftrrSV-FannlB Mae UNIFORM INSTRUMENT
                                                                                                Form 3520 1/01           (Page 3 of 5 Pages)
                  Modified by Mddloberg, Riddle & Glanna




                                                                                                                     /


                                                                                           INITIALS:




                                                                                                                                               /»
           Case 16-18290-amc                 Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                       Desc
                                             Exhibit A B C D E Page 8 of 47




                 Loan No:                                                                                                 Dala ID:



                 8.      GIVING OF NOTICES
                         Unless applicable law requires a different method, any notice that must be given to me under this Note will
                 .be given by delivering (t or by mailing it by first class mail to me at the Property Address above or at a different
                  address if I give the Note Holder a notice of my different address.
                         Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under
                  this.' Note will be given by mailing it by first class mag to the Note Holder at the address stated in Section 3(A)
                  above or al a different address if 1 am given a notice of that different address,      .
                 9.   OBLIGATIONS OF PERSONS UNDER THIS NOTE
                     If more than one person signs this Note, each person is fully and personally obligated lo keep all of the
                 promises made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor,
                 surety or endorser of this Note is also obligated to do these things. Any person who takes over these obligations,
                 including the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises
                 made in this Note. The Note Holder may enforce its rights under this Note against each person individually or
                 against all of us together. This means that any one of us may be required to pay all of the amounts owed under
                 this Note.
:: •             10. WAIVERS
                     I and any other person who has obligations under this Note waive the rigbis of Presentment and Notice of
                 Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice
                 of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have not
                 been paid.
                 11. UNIFORM SECURED NOTE
                     This Note fa a uniform instrument with limited variations in some jurisdictions.     In addition to the protections
                 given to the Note Holder under this Note, a Mortgage, Deed of "Rust, or Security      Deed (the "Security Instrument"),
                 dated the same date as this Note, protects the Note Holder from possible losses      that might result if I do not keep
                 the promises that I make in this Note. That Security Instrument describes how        and under what conditions I may
                 be required to make immediate payment in foil of all amounts I owe under this         Note, Some of those conditions
:      •         read as follows:
                           ftansfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest in
¥
                      the Properly" means any legal or beneficial Interest in ihe Property, including, but not limited lo, those
£
                      beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
f                     agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
£                          If all or any part of the Property or any Interest In the Property is sold or transferred (or if Borrower
                      is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
£                     written consent, Lender may require immediate payment in full of all sums secured by this Security
                      Instrument,     However, this option shall not be exercised by Lender if such exercise is prohibited by
                      Applicable Law,
                           If Lender exercises the option to require immediate payment in full, Lender shall give' Borrower notice
                      of acceleration, The notice shall provide a period of not less than 30 days from the date the notice is given
                      in accordance with Section 15 within which Borrower must pay all sums secured by this Security Instrument.
                      If Borrower falls to pay these sums prior to the expiration of this period, Lender may invoke any remedies
                      permitted by this Security Instrument without further notice or demand on Borrower.




                 MUUISTATE ADJUSTABLE RATE NOTC-UBOR EKMOMTH INDEX (AS PUBLISHED IN THE WALL SWEET JOURNAl}-
                 Sngte Rm-0fFann!a Maa UNIFORM INSTRUMENT
                 Modified by Middteberfl, Riddle i, Gtonna                                          Pnrm 3S20   1/01   (Pago 4 ol S Pagas)




                                                                                           INITIALS:
                                                                                                           M
         Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                     Desc
                                      Exhibit A B C D E Page 9 of 47


     r




                                                                                                                 Data ID:
               Loan No:

     :




               WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.




f;                                                                                                                       ..(Seal)
                                                                            Ifrcd/Naussner —Borrawsr
|
                                                                                                             [Sign Original Only]
&




I

I

i
3

I
|




                MULT)STATE ADJUSTABLE RATE NOTE4JBOR SKMONTH INDEX (AS PUBUSHEO IN THE WALL STREET JOURNAL
                SLxjb Fonv-Fanrfo Mao UNIFORM INSTRUMENT                                                       (Page 5 0/ 5 Pages)
                                                                                            Form 3520 1/01
                MtxSlled by MdtMwig, RWdfc & Otowa                                                     -•)
       Case 16-18290-amc                      Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                                  Desc
                                             Exhibit A B C D E Page 10 of 47
A
A
                                                        •L




         Loan No,                                                                                                            Datn ID!
         BoiTowor;    Alfred Naussner




                                                        *'VALLQNGE TO NOTE
•• :

                      For purposes of further endorsement of the following desctibed Nolo, the allonge Is affixed and becomes                I
                                                                                                                                             f
         a permanent part of the Note.                  V'
                                                        ,L,             '-i>.
         Nolo Dale!                  November 4, 2005                        'H
p.                                                                  • ji:
         Loan AmoutiU                IS4.000.00                              .

         Borrower;                   AJfted Naussner; , > , 7l),                      '

         Properly Address?           12713 Mlndcn Rd, Phfledelphfa, PENNSYLVANIA 19154



                                              «
                                                    w   • «»

                                                         ?**
                                                                    ; *•'
                                                                    ' v"
                                              _ .       '• V                 '
                                                        t .

                                                                         a        PAY TO THE ORDER OF




                                                        7*1 ','i WITHOUT recourse


                                                                                                                            —
                                                                         ." Its: Aitomey-to-Fact    for   Credit   Suisse   First   Boston
                                                                            Financial Corporation
                                                         "fi

        &S£>-




                                                             V;.




                                                             /A.        ..




                                                                                           N   I




                                                             »„.V




                                                                                  \
Case 16-18290-amc    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09   Desc
                    Exhibit A B C D E Page 11 of 47




                               Exhibit C
Case 16-18290-amc           Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                                    Desc
                           Exhibit A B C D E Page 12 of 47




                                                                                                                      /
   Prepared by: Middlcberg, Riddle & Gianna
                 717 N. Harwood, Suite 2400
                 Dallas, TX 75201
                 214/220-6500
                                                                               Raooma Haiumtb:
   Return to:    SMI-CSFB,—
                                   TRAILING DOC DEPT.
                                                                            KWN 9adtwrwnt S«fvlo««, ine
                 ATTEN5TON:                                                      1424 E**ton Rd. 100 1.
                 591JVK1RBY DRIVE, #500
                 JWOUSTON, TX 77098                                               Honhum, FA 10044

   Tax Puree! Identification Number:                                                       J

                                       [Space Above 'I his Lino For Rocoidlng Dalai              . _i

    Loan No:
    Borrower:   Alfred Naussner

                                       y      MORTGAGE
                                                                                           M1N:


    DEFINITIONS

    Words used in multiple sections of this document are defined below and other words are defined in
    Sections 3, 11, 13, 18, 20 and 21. Certain tuIcs regarding the usage of words used in this document
    are also provided in Section 16.

    (A) "Security Instrument" means this document, which is dated November 4, 2005, together with all
    Riders to this document.

                                                                             .   Borrower is the mortgagor under this
    (B) "Borrower" is Alfred Naussner , A MARRIED MAN
    Security instrument.

    (C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation thai
    is acting solely as a nominee for Lender and Lender's successors and assigns. MERS Is the mortgagee
    under this Security Instrument. MERS is organized and existing under the laws of Delaware, and has
    an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tei. (888) 679-MERS,

    (D) "Lender" is CREDIT SUISSE FIRST BOSTON FINANCIAL CORPORATION. Lender is A
    CORPORATION organized and existing under the laws of the State of DELAWARE, Lender's
    address is 302 CARNEGIE CENTER, PRINCETON, NEW JERSEY 08540.

    (E) "Note" means the promissory note signed by Borrower and dated November 4 , 2005. The Note
    states that Borrower owes Lender ONF. HUNDRED SIXTY-TOUR THOUSAND and NO/100                    Dollars
    (U.S. $ 164,000.00) plus interest. Borrower has promised to pay this deht in regular Periodic Payments
    and to pay the debt in full not later than December 1, 203S.

                                                                                                                    51318050
                                                                                                                     u*2?/zaas    iBBPti

    PENNSYLVANIA - Single Family - Fannie Mae/FwdtUa Mac UNIFORM INSTRUMENT
                                                                            »***« U139    I/O!          /Paae 1 of 18 Pagas)




                                                          Thi* Document Record***                               Doe 3d;51318850
                                                          11/21/2005                                                   th 488370
                                                          81 ;0eW1                                             Reo Fe«i 120,80
                                                          Doo   Cod*:   n        Comniaalener of Records,     City of Phi Udeiphla




                               J
                                                         "TTT
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                   Desc
                             Exhibit A B C D E Page 13 of 47




                                                                                               Data ID:    .
   Loan No:

   (F) "Property" means the property that is described below under the heading "Transfer of Rights in
   the Properly."

   (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late
   charges due under the Note, tuld alt sums due under this Security Instrument, plus interest.
                                                                                                          The
   (H) "Riders" means all Riders to this Security Instrument that are executed by Borrower,
   following Riders are to be executed by Borrower |cheek box as applicable]:

   H    Adjustable Rate Rider                Condominium Rider                          Second Home Rider
        Balloon Rider                        Planned Unit Development Rider
        1-4 Family Rider                     Biweekly Payment Rider
   D    Other(s) [speeify]

    (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
   ordinances and administrative rules and orders (that have the effect of law) as well as all applicable
   final, non-appcalaWe judicial opinions.

   (J) "Community Association Dues, Fees, and Assessments" means ail dues, fees, assessments and other
   charges that are imposed on Borrower or the Property by a condominium association, homeowners
   association or similar organization.

   (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction nriginaied by
   check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
   instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to
   debil or credit an account. Such, term includes, hut is not limited lo, point-of-sale transfers, automated
   reller machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
    transfers.

    (L) "Escrow Hems" means those items ihat are described in Section 3.

   <M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
   by any third parly (other than insurance proceeds paid under the coverages described in Section 5) for:
   (i) damage lo, or destruction of, the Property* (it) condemnation or other taking of all or any part of
   the Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as
   to. the value and/or condition of the Property.

    (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default
    on, the Loan,

    (O) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under
    the Note, plus (ii) any amounts under Section 3 of this Security Instrument.




    PENNSYLVANIA - Sing's Family          Fannin Mao/Freddlo Mac UNIFORM INSTRUMENT
                                                                      Form 303a    1/01     /Paaa Saf iB Paces)




                                                                                    *
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                           Desc
                            Exhibit A B C D E Page 14 of 47




    Loan No:   '                                                                                      Data ID:

    (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
    implementing regulation, Regulation X (24 C.F.R, Part 3500), as they might be amended from lime to
    time, or any additional or successor legislation or regulation that governs the same subject matter. As
    used in this Security Instrument, "RESPA" refers to all requirements and restrictinns that are imposed
    in regard to a "federally related mortgage loan" even if the Ixran does not qualify as a "federally related
    mortgage loan" under RESPA.

    (Q) "Successor in Interest of Borrower" means any party that has taken title to the Properly, whether
    or not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

    TRANSFER OF RIGHTS IN THE PROPERTY

    This Security Instrument secures to Lender: (i) the repayment of the Loan, and all. renewals, extensions
    and modifications of the Note, and (ii) the performance of Borrower's covenants and agreements under
    this Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and
    convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the
    successors and assigns of MERS the following described property located in the County of Montgomery:

    SEE LEGAL DESCRIPTION            ATTACHED HERETO AND MADE A PART HEREOF




    which currently has the address of 12719 Mihden Rd,
                                               fStl&BtJ
    p^delphia, PENNSYLVANIA                                                                 ("Property Address"):

         TOGETHER        WITH all the improvements             now or hereafter erected on the property, and all
    easements, appurtenances, and fixtures now or hereafter a part of the property.            All replacements and
    additions shall also be covered by this Security Instrument.        AH of the foregoing is referred to in this
    Security Instrument as the "Property."   Borrower understands and agrees thai MERS holds only legal
    tide to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with
    law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right: to
    exercise any or all of those interests, including, but not limited to, the right to foreclose and sell the
    Property; and to take any action required of Lender including,             but not limited    to, releasing and
    canceling this Security Instrument,


    PENNSYLVANIA - single Family        Fenrile Mae/Freddie Mae UNIFORM INSTRUMENT
                                                                            Form 3039   1/01      (Pago 3 of 18 Pagos)




                                                          "T
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                   Desc
                             Exhibit A B C D E Page 15 of 47




                                                                                               Data ID:
   Loan No:

        BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and
   has the right to mortgage, grant and convey the Property and that the Property is unencumbered, except
   For encumbrances of record. Borrower warrants and will defend generally the title to the Property
   against all claims and demands, subject in any encumbrances of record.
        THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
   covenants with limited variations by jurisdiction to constitute a uniform security instrument covering
   real property.

         UNIFORM COVENANTS,            Borrower and Lender covenant and agree as follows:
         1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Tate Charges.
   Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
   prepayment charges and late charges due under the Note, Borrower shall also pay funds for Escrow
   Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made
   in U.S! currency. However, if any check or other instrument received by Lender as payment under the
   Note or this Security Instrument is returned to Lender unpaid. Lender may require that any           or all
   subsequent payments due under the Note and this Security Instrument be made in one or more           of the
   following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank         check,
   treasurer's check or cashier's check, provided any such check is drawn upon an institution           whose
   deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.
         Payments are deemed received by Lender when received at the location designated in the Note
   or at such other location as may be designated by Lender in accordance with the notice provisions in
   Section 15. Lender may relurn any payment or partial payment it the payment or partial payments
   are insufficient   to bring the Loan current.   Lender may accept any payment          or partial   payment
   insufficient to bring ihe Loan current, without waiver of any rights hereunder or prejudice to its rights
   to refuse such payment or partial payments in the Future, but Lender Is not obligated to apply such
   payments at the time such payments are accepted.         H each Periodic Payment is applied as of its
   scheduled duo date, then Lender need not pay interest on unapplied funds. Lender may hold such
   unapplied funds until Borrower makes payment to bring the Loan current. If Borrower dnes not do
   so whhin a reasonable period of time, Lender shall either apply such funds or return -.hem tn Borrower,
   If not applied earlier, such funds will be applied to the nutstanding principal balance under the Note
   immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
   against Lender shall relieve Borrower from making payments due under the Note and this Security
   SnsiTument or performing the covenants and agreements secured by this Security Instrument.
         2, Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
   payments accepted and applied by Lender shall be applied in the fallowing order of priority: (a) interest
   due under the Nolo; (b) principal due under the Note; (e) amnunis due under Seciinn 3. Such
   payments shall be applied tn each Permdle Payment in the order in which it became due.               Any
   remaining amounts shall be applied first to late charges, second to any other amounts due under this
   Security Instrument, and then to reduce the principal balance of the Note.




   PENNSYLVANIA - Single Family - Fannia Mao/Freddie Mac UNIFORM INSTRUMENT
                                                                     Form 3039     1/Ot    (Page 4 at 1a Pages)
Case 16-18290-amc              Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                Desc
                              Exhibit A B C D E Page 16 of 47




                                                                                            Data ID:
   Loan No:


          If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes
   a sufficient amount to pay any late charge due, the payment may he applied to the delinquent payment
   and the lute charge. If more than one Periodic Payment is outstanding, Lender may apply any payment
   received from Borrower to the repayment of the Periodic Payments if, and to the extent that, each
   payment can be paid in full. To the extent that any excess exists after the payment is applied to the
   full payment of one or more Periodic Payments, such excess may be applied to any late charges due.
   Voluntary prepayments shall be applied first to any prepayment charges and then as described in the
   Note.
           Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal duo
   under the Note shall not extend or postpone the duo date, or change the amount, of the Periodic
   Payments.
           3.   Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are
   due under the Note, until the Nnte is paid in full, a sum (the "Funds") to provide for payment of
   amnunts duo for: (a) taxes and assessments and other items which can attain priority over this Security
   instrument as a lien or encumbrance on the Property; (b) leasehold payments or ground rents on the
   Property, if any; (c) premiums for any and all insurance required by Lender under Section 5; and
   (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu uf the
   payment of Mortgage Insurance premiums in accordance with the provisions of Section tO. These items
   are called "Escrow Items," At origioation or at any time during the term of the Loan, Lender may
   require that Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and
   such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender
   all notices of amounts to bo paid under this Section. Borrower shall pay Lender the Funds for Escrow
   Items unless Lender waives Borrower's obligation to pay the Funds for any or all Escrow Items.
   Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any
   lime. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay directly,
   when and where payable, the amounts due for any Escrow Items for which payment of Funds has been
   waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
   within such time period as Lender may require. Borrower's obligation to make such payments and to
   provide receipts shall for all purposes be deemed to be a covenant and agreement contained In litis
   Security Instrument, as the phrase "covenant and agreement" is used in Section 9. If Borrower is
   obligated to pay Escrow Iiems directly, pursuant to a waiver, and Borrower fails to pay the amount due
   for an Escrow item, Lender may exorcise its rights under Sectiun 9 and pay such amount and Borrower
   shall then be obligated under Section 9 to repay to Lender any such amuuni. Lender may Tevuke the
   waiver as to any or all Escruw Items at any time by a no lice given io accordance with Section 15 and,
   upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then
   required under this Section 3.




   PENNSYLVANIA - Sfngia Family • Fannlo Mae/Fraddia Mae UNIFORM INSTRUMENT
                                                                    Form 3039    1/ttl   (Papa 5 oil 8 Pagaa)
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                    Desc
                            Exhibit A B C D E Page 17 of 47




                                                                                              Data ID:
   Loan No:

        Lender may, at any time, collect, and hold Funds in an amount (a) sufficient to permit Lender
   to apply the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount
   a lender can require under RESPA, Lender shall estimate the amount of Funds due on the basis of
   current data and reasonable estimates of expenditures of future Escrow Items nr otherwise in
   accordance with Applicable Law.
         The Funds shall be held in an institution whose deposits are insured by a federal agency,
   instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured)
   or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later
   than the time specified under RESPA. Lender shaii not charge Borrower for holding and applying the
   Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays
   Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless
   an agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender
   shall not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender
   can agree in writing, however, that interest shall be paid on the Funds. Lendet shall give to Borrower,
   without charge, ao annual accounting of the Funds as required by RESPA.
        If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
   Borrower for the excess funds in accordance with RESPA.        If there is a shortage of Funds held in
   escrow, as defined under RESPA, Lender shall notify Borrower as requited by RESPA, and Borrower
   shaii pay to Lender the amount necessary to make up the shortage in accordance with RESPA, but in
   no more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as defined under
   RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
   amount necessary In make up the deficiency in accordance with RESPA, hut in no more than 12
   monthly payments.
         Upon payment in full of all sums secured by this Security instrument, Lender shall promptly
   refund to Borrower any Funds held by Lender.
         4. Charges; Liens. Borrower shall pay all taxes, assessments,       charges, fines, and impositions
   attributable to the Property which can attain priority over this Security Instrument, leasehold payments
   or ground rents on the Property, if any, and Community Association Ducts, Fees, and Assessments, If
   arty. To the extent that these items are Escrow Items, Borrower shall pay them in the manner provided
   in Section 3.
        Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
   Borrower: (a) agrees in writing to the payment of the obligation secured hy the lien in a manner
   acceptable to Lender, but only so long as Borrower fe performing such agreement; (b) contests the lien
   in good faith by, or defends against enforcement of the lien in, legal proceedings which in Lender's
   opinion operate to prevent the enforcement of the lleo while those proceedings are pending, but only
   until such proceedings are concluded; or (c) secures from the holder of the lien an agreement
   satisfactory to Lender Subordinating the lien to this Security Instrument, If Lender determines that any
   part of the Property is subject to a iicn which can attain priority over this Security Instrument, Lender
   may give Borrower a notice identifying the lien. Within 10 days of the date on which thai notice is
   given, Borrower shall satisfy the lien or take one or more of the actions set forth above in this
   Section 4,


   PENNSYLVANIA . Singla Family - Fannie Mao/Freddie Mae UNIFORM INSTRUMENT
                                                                           "wttfl   t/at   (Pago 8 of 18 Pagesj




                                                    ""l—TT
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                  Desc
                             Exhibit A B C D E Page 18 of 47




                                                                                             Data ID:
   Loan No:


        Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
   reporting service used by Lender in connection with this Loan.
         5, Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
   on the Property insured against loss by fire, hazards included within the term "extended coverage," and
   any other hazards including, but not limited to, earthquakes and floods, for which Lender requires
   insurance. This insurance shall be maintained in the amounts (including deductible levels) and for the.
   periods that Lender requires. What Lender requires pujsuant to the preceding sentences can change
   during the term of the Loan. Tlie insurance carrier providing the insurance shall be chosen by
   Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not he exercised
   unreasonably.     Lender may require Borrower to pay, in connection with this Loan, either: (a) a
   one-time charge for flood zone determination, certification and tracking services; or (b) a one-time
   charge for flood zone determination and certification services and subsequent charges each time
   remap pings or similar changes occur which reasonably might affect such determination or certification.
   Borrower shall also be responsible for the payment of any fees imposed by the Federal Emergency
   Management Agency in connection with the review of any flood zone determination resulting front an
   objection by Borrower.
         If Borrower fails to maintain any of the coverages described above. Lender may obtain insurance
   coverage, al Lender's option and Borrower's expense. Lender is under no obligation to purchase any
   particular type or amount of coverage. Therefore, such coverage shall cover Lender, bul might or might
   not protect Borrower, Borrower's equity in the Properly, or tlie contents of the Property, against any
   risk, hazard or liability and might provide greater or lesser coverage than was previously in effect.
   Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed
   the cost of insurance that Borrower could have obtained.   Any amounts disbursed by Lender under ibis
   Section 5 shall    become additional   debt of Borrower secured by this   Security Instrument.      These
   amounts shaii bear interest at the Note rate from the date of disbursement    and shall be payable, with
   such interest, upon notice from Lender to Borrower requesting payment.
         All insurance policies required by Lender and renewals of such policies         shall be subject to
   Lender's right to disapprove such policies, shall include a standard mortgage clause, and shall name
   Lender as mortgagee and/or as an additional ioss payee, Lender shall have the Tight to hold the
   policies and renewal certificates.     If Lender requires. Borrower shall promptly give to Lender all
   receipts «r paid premiums and renewal notices.     If Borrower obtains any form of insurance coverage,
   not otherwise required by Lender, for damage to, ot destruction of, the Property, such policy shall
   include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss
   payee.




   PENNSYLVANIA • Single Family - Fannie Maaffroddla Mac UNIFORM INSTRUMENT
                                                                     Form 3033    1/01    (Pago 7 of 18 Pagan}
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                   Desc
                             Exhibit A B C D E Page 19 of 47




                                                                                               Data ID:   ...
   Loan No:

        In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender.
   Lender may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower
   otherwise agree in writing, any insurance proceeds, whether or not the underlying insurance was
   required by Lender, shall he applied 10 restoration or repair of Ibe Property, if the restoration or repair
   is economically feasible and Lender's security is not lessened. During such repair and restoration
   period. Lender shall have the right to hold such insurance proceeds until Lender has had an
   opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
   provided that such inspection shall be undertaken promptly. Lender may disburse proceeds for the
   repairs and restoration in a single payment or in a series of progress payments as the work is
   completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on
   such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
   proceeds. Fees Tor public adjusters, or other third parties, retained by Borrower shall not he paid out
   of the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is
   not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
   applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
   any, paid to Borrower,    Such insurance proceeds shall be applied in the order provided for in
   Section 2.
         If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
   claim and related matters. If Borrower docs not respond within 30 days to a notice from Lender that
   the insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The
   30 -day period will begin when the notice is given, In either event, or if Lender acquires the Properly
   under Section 22 or otherwise, Borrower hereby assigns lo Lender (a) Borrower's rights to any
   insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security
   Instrument, and (b) any other of Borrower's rights (other than the right to any refund of unearned
   premiums paid by Borrower) under ail insurance policies covering the Property, insofar as such rights
   arc applicable to the coverage of the Property, Lender may use the insurance proceeds either to repair
   or restore the Property or to pay amounts unpaid under the Note or this Security Instrument, whether
   or not then due,
         6.   Occupancy,   Borrower shall occupy, establish, and use the Property as Borrower's principal
   residence within 60 days alter the execution of this Security Instrument and shall continue to occupy
   the Property as Borrower's principal residence for at least one year after the dale of occupancy, unless
   Lender otherwise agrees in writing, which consent shall not bo unreasonably withheld,            or unless
   extenuating circumstances exist which are beyond Borrower's control.




   PENNSYLVANIA - Slngla Family - Fannie Man/Freddie Mac U Ml FORM INSTRUMENT
                                                                       Form 3oa«    1/01   (Page B of IB Pages)
Case 16-18290-amc                Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                           Desc
                                Exhibit A B C D E Page 20 of 47




    Loan No:                                                                                               Data ID:

          7, Preservation, Maintenance and Protection of the Property; Inspections, Borrower shall not
    destroy, damage or Impair the Property, allow the Property to deteriorate or commit waste on the
    Property,       Whether or not Borrower is residing in the Property, Borrower shall maintain the Properly
    in order to prevent the Property from deteriorating or decreasing in value due to its condition.               Unless
    it is determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower
    shall promptly repair the Property if damaged to avoid further deterioration or damage. If insurance
    or condemnation proceeds are paid in connection with damage to, or the taking of, the Property,
    Borrower shah be responsible for repairing or restoring the Property only if Lender has released
    proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single
    payment or in a scries of progress payments as the work is completed,              If the insurance or
    condemnation proceeds ate not sufficient to repair or restore the Property, Borrower is not relieved
    nf Borrower's obligation for the completion of such repair or restoration.
          Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
    reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall
    give Borrower notice at the time of or prior to such an interior inspection specifying such reasonable
    cause.

             8.   Borrower's Loan Application.       Borrower shall be in default if, during the Loan application
    process. Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
    knowledge or consent gave materially false, misleading, or inaccurate information or statements to
    Lender (or failed to provide Lender with material information) in connection with the Loan. Material
    representations include, but are not limited to, representations concerning Borrower's occupancy of the
    Property as Borrower's principal residence.
           9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument.
    If (a) Borrower foils ta perform the covenants and agreements contained in this Security Instrument,
    (b) there is a legal proceeding that might significantly affect Lender's interest in the Property and/or
    rights under this Security Instrument (such as a proceeding in bankruptcy, probate, for coodcmnation
    or forfeiture, for enforcement of a Jien which may attain priority over this Security Instrument or tu
    enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay
    for whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under
    this Security Instrument, including protecting and/or assessing the value of the Property, and securing
    and/or repairing the Property.       Lender's actions can include, but are not limited to: (a) paying any sums
    secured       by a Hen   which   has priority   over   this   Security   Instrument;   (b) appearing   in court;   and
    (e) paying reasonable attorneys' fees to protect its interest in the Property and/or rights under this
    Security Instrument, including its secured position in a bankruplcy proceeding.               Securing the Property
    includes, but is not limited to, entering the Property to make repairs, change locks, replace or board
    up doors and windows, drain water from pipes, eliminate building or other code violations or dangerous
    conditions, and have utilities turned on or off. Although Lender may take action under this Section 9,
    Lender does not have to do so and 1? nat under any duty or obligation to dn so. It is agreed that
    Lender incurs no liflbjliiy for not taking any or all actions authorized under this Section 9,


    PENNSYLVANIA              Slngla Family - Fannin Maa/Fr«ddi« Mac UNIFOHM INSTRUMENT
                                                                                  Form 3038    1/01   (Paga Sot 13 Pages)
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                Desc
                             Exhibit A B C D E Page 21 of 47




                                                                                             Daw ID:
   Lfltm No:


         Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
   secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date
   of disbursement   and shall be payable, with such interest, upon notice from Lender to Bnrrowcr
   requesting payment.
         If this Security Instrument is on a leasehold. Borrower shall comply with all the provisions of the
   icase. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge
   unless Lender agrees to the merger in writing.
         19. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the
   Loan, Borrower shall pay the premiums required to maintain the Mortgage insurance in effect. If, for
   any reason, the Mortgage Insurance coverage required by Lender ceases to be available from the
   mortgage insurer that previously provided such insurance and Borrower was required to make separately
   designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums
   required to obtain coverage substantially equivalent to the Mortgage Insurance previously in effect, at
   a cost substantially equivalent lo the cost to Borrower of the Mortgage Insurance previously In effect,
   from an alternate mortgage insurer Selected by Lender. If substantially equivalent Mortgage Insurance
   coverage is not available. Borrower shall continue to pay to Lender the amount of the separately
   designated payments that were due when the Insurance coverage ceased to be in effect. Lender will
   accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage Insurance.
   Such loss reserve shall be non-refundable, notwithstanding the fact thai the Loan is ultimately paid in
   Full, and Lender shall noi be required to pay Borrower any interest or earnings on such loss reserve.
   Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the amoum and
   for the period that Lender requires) provided by an insurer selected by Lender again becomes available,
   Is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
   Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower
   was required to make separately designated payments toward the premiums for Mortgage Insurance,
   Borrower shall pay the premiums required to maintain Mortgage insurance in effect, or to provide a
   non-refundable loss reserve, until Lender's requirement for Mortgage Insurance ends in accordance
   with any written agreement between Borrower and Lender providing for such termination or Until
   termination   is required by Applicable Law.   Nothing in this Section 10 affects Borrower's obligation
   to pay interest at the rate provided in the Note.
         Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses
   it may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
   Insurance.
         Mortgage Insurers evaluate their total risk on all such insurance in force from time to time, and
   may enter into agreements with other parties that share or modify their risk, or reduce losses. These
   agreements are on terms and conditions that arc satisfactory to the mortgage insurer and the other
   party (or parties) to these agreements. These agreements may require the mortgage insurer to make
   payments using any source of funds that the mortgage insurer may have available (which may include
   funds obtained from Mortgage Insurance premiums).


   PENNSYLVANIA • Smote Family        Formle MaWFreddla Mac uniform INSTRUMENT
                                                                    Form 3039    t/oi    rage ro of W Pages)
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                  Desc
                             Exhibit A B C D E Page 22 of 47




                                                                                               Date ID:
   Loan No:

        Ax a result of these agreements. Lender, any purchaser of the Note, another insurer, any
   reinsurer, any other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly)
   amounts that derive from (Or might be characterized as) a portion of Borrower's payments for Mortgage
   insurance, in exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such
   agreement provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share
   of the premiums paid to the insurer, the arrangement is often termed "captive reinsurance." Further:
        (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
   Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
   Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund,
        (b) Any such agreements will not affect the rights Borrower has if any - with respect to the
   Mortgage Insurance uoder the Homeowners Protection Act of 1998 or any other law. These rights may
   Include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
   insurance, to have the Mortgage Insurance terminated outomuticafly, and/or to receive a refund of any
   Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.
         11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
   assigned to and shall be paid to Lender.
         If the Property is damaged, such Miscellaneous Proceeds Shall be applied to restoration or repair
   of the Property, if the restotation or repair is economically feasible and Lender's security is noi
   lessened.   During such repair and restoration period, Lender shall have the right to hold such
   Miscellaneous Proceeds until Lender has had an opportunity to inspect such Property to ensure the
   work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
   promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of
   progress payments as the work is completed. Unless an agreement is made in writing or Applicable
   Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay
   Borrower any interest or earnings on such Miscellaneous Proceeds, If the restoration or repair is not
   economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall be
   applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
   any, paid to Borrower.  Such Miscellaneous Proceeds shall be applied in the order provided for in
   Section 2,
         In the event of a Lotal taking, destruction, or toss in value of the Property, the Miscellaneous
   Proceeds shall be applied to the sums secured by this Security Instrument, whether or nol then due,
   with the excess, if an \ paid to Borrower,
         In the event of a partial taking, destruction, or loss in value of the Property in which the fair
   market value of the P operty immediately before the partial taking, destruction, or loss in value is equal
   to or greater than tht amount of the sums secured by this Security Instrument immediately before the
   partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the
   sums secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
   multiplied by the folf wing fraction: (a) the total amount of the sums secured immediately before the
   partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
   immediately before tie partial taking, destruction, or loss in value.     Any balance shall be paid to
   Borrower,




   PENNSYLVANIA - Single Family - Fannie Maa/Freddla Mac UNIFORM INSTRUMENT
                                                                      Farm 3039    t/01   (Pmo 11 ol IS Pages)




                                                       "i—w
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                   Desc
                            Exhibit A B C D E Page 23 of 47




    Loan No:   '                                                                              Data ID:


          la the event of a partial taking, destruction, or loss in value of the Property in which the fair
    market value of the Property immediately before the partial taking, destruction, or loss in value is less
    than the amount of the sums secured immediately before the partial taking, destruction, or loss in
    value, unless Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be
    applied to the sums secured by this Security Instrument whether or not the sums are then due.
          If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
    Opposing Party (as defined in the next sentence) Offers to make an award to settle a claim for damages,
    Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is
    authorized to collect and apply the Miscellaneous Prooeeds either to restoration or repair of the
    Property or to the sums secured by this Security Instrument, whether or not then due, "Opposing
    Party" means the third party that owes Borrower Miscellaneous proceeds or the party agafnsl whom
    Borrower has a right of action in regard to Miscellaneous Proceeds.
          Borrower shall be in default If any action or proceeding, whether civil or criminal, is hegim that,
    in Lender's judgment, could result in forfeiture of the Properly or other material impairment of
    Lender's interest in the Property or rights under this Security Instrument. Borrower can cure such a
    default and, if acceleration has occurred, reinstate as provided in Section 19, by causing the action or
    proceeding to he dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property
    or other material impairment of Lender's interest in the Property or rights under this Security
    instrument. The proceeds of any award or claim for damages that are attributable to the impairment
    t)E Lender's interest in the Property are hereby assigned and shall be paid to Lender.
          All Miscellaneous Proceeds that are not applied to restoration Or repair of the Property shall be
    applied in the order provided for in Section 2.
         12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
   payment or modification of amortization af the sums secured by this Security Instrument granted by
   Lender to Borrower or any Successor in Interest of Borrower shall not operate to release the liability
   of Borrower or any Successors in Interest of Borrower.       Lender shall not be required to commence
   proceedings against any Successor in Interest of Borrower or to refuse to extend time for payment or
   otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand
   made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by Lender
   in exercising any right or remedy includtog, without limitation, Lender's acceptance of payments from
   third persons, entities or Successors in Interest of Borrower or in amounts less than the amount then
   due, shall not be a waiver of or preclude the exercise of any right or remedy.
         13. Joint and Several Liability} Co-signers; Successors and Assigns Bouod. Borrower covenants
   and agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower
   who co-signs this Security Instrument but does not exccuje the Note (a "cosigner"): (a) is co-signing
    tills Security Instrument only to mortgage, grant and convey the co-signer's interest in the Property
   under the terms of this Security Instrument; (b) is not personally obligated to pay the sums secured
   by this Security Instrument; and (c) agrees that Lender and any other Borrower can agree to extend,
   modify, forbear or make any accommodations with Tegard to the terms Of this Security instrument or
   the Note without the co-signcr's consent.




   PENNSYLVANIA - Single Family - Fannla Mne/Fioddla Mac UNIFORM INSTRUMENT
                                                                     Form 3033    1/01   fPago IS at J8 Pages)
Case 16-18290-amc              Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                   Desc
                              Exhibit A B C D E Page 24 of 47




                                                                                                Dam ID:    :
   Loan No:

        Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
   Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall
   obtain all of Borrower's rights and benefits under this Security Instrument Borrower shall not be
   released from Borrower's obligations and liability under ibis Security Instrument unless Lender agrees
   to such release in writing. The covenants and agreements of litis Security Instrument shall bind (except
   as provided in Section 20) and benefit the successors and assigns of Lender.
         14. Loan Charges- Lender may charge Borrower fees for services performed fa connection with
   Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
   Security instrument, including, but not limited tn, attorneys' fees, property inspection and valuation fees.
   In regard to any other fees, the absence of express authority m this Security Instrument to charge a
   specific fee to Borrower shall not be construed as a prohibition on the charging of such fee, Lender
   may not charge fees that are expressly prohibited by this Security Instrument nr by Applicable Law.
         If the Loan is subject to a law which sets maximum loan charges, and that law is finally
   interpreted so that the Interest or other loan charges collected or to be collected in connection with
   the Loan exceed the permitted limits, then: (a) any such loan charge shall be reduced by the amount
   necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
   Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose to make
   this refund by reducing the principal owed under ihe Note or by making a direct payment to Bonnwer.
   IF a Tcfuntl reduces principal, the reduction will be treated as a partial prepayment without any
   prepayment charge (whether or not a prepayment charge is provided for under the Note). Borrower's
   acceptance of any such refund made by direct payment to Borrower will constitute a waiver of any right
   of action Borrower might have arising out of such overcharge.
          15. Notices. All notices given by Borrower or Lender fa connection with this Security Instrument
   musi be fa writing.    Any notice to Borrower in connection with this Security Instrument shall be
   deemed to have been given to Borrower when mailed by first class mail or when actually delivered to
   Borrower's notiee address if sent by other means. Notice to any one Borrower shall constitute notice
   to all Borrowers unless Applicable Law expressly requires otherwise. The notice address shall be (he
   Property Address unless Borrower has designated a substitute notice address by notice to Lender,
   Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifics a procedure
   for reporting Borrower's change of address, then Borrower shall only report a change of address
   through that specified procedure. There may be only one designated notice address under this Security
   Instrument at any one time. Any notice to Lender shall be given by delivering it or by mailing it by
   first cIhss mail to Leoder's address stated herein unless Lender has designated another address by notice
   to Borrower. Any notice in connection with this Security Instrument shall not be deemed to have been
   given to Lender until actually received by Lender.     If any notice required by this Security Instrument
   is aiso required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
   requirement uader this Security Instrument.
          16. Governing Law; Severability; Rules of Construction.. This Security Instrument shall be
   governed by federal law and the law of the jurisdiction in which the Property is located. AH tights
   and obligations contained in this Security Instrument are subject to any requirements and limitations
   of Applicable Law.   Applicable Law might explicitly or implicitly allow the parties to agree by contract
   or it might be silent, but such silence shall oot be construed as a prohibition against agreement by
   contract. In the event that any provision or clause of this Security Instrument or the Note conflicts
   with Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the
   Note which can be given effect without the conflicting provision.


   PENNSYLVANIA - Single Family - Fanpia Maa/Fradd)a Maa UNIFORM INSTRUMENT
                                                                      Form 3Q3U     1/01   (Paga 13 oi IB Pages)
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                    Desc
                             Exhibit A B C D E Page 25 of 47




    Loan No:                                                                                    Data ID;


          As used in this Security Instrument: (a) words of the masculine gender shall mean and include
    corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
    include the plural and vice versa; and (e) the word "may" gives sole discretion without any obligation
    to take any action.
          17.     Borrower's Copy.   Borrower shall be given one copy of the Note and of this Security
    Instrument.
           18. Transfer nf the Property or a Beocfieial Interest In Borrower. As used jn this Section IS,
    "Interest in the Property'1 means any legal or beneficial interest in the Property, including, but not
    limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales
    contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date
    to a purchaser.
          If all or any part Of the Property or any Interest in the Property is sold or transferred (or If
    Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without
    Lender's prior written consent, Lender may require immediate payment in full of all sums scoured by
    this Security Instrument.    However, this option shall not be exercised hy Lender if such exercise Is
    prohibited by Applicable Law.
           If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice
    shall provide a period of not less than 30 days from the date the aotice is given in accordance with
    Section 15 within which Borrower must pay all sums secured by this Security Instrument. If Borrower
    fails to pay these sums prior to the expiration nf this period, Lender may invoke any remedies
    permitted by this Security Instrument without further notice or demand on Borrower.
           I1>. Borrower's Right to Reinstate Alter Acceleration. If Borrower meets certain conditions,
    Borrower shall have the right to have enforcement of this Security Instrument discontinued at any lime
    prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale
    contained In this Security Instrument; (b) such other period as AppBcahle Law might specify for the
    termination of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security
    Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would be due
    under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default
    of any other covenants or agreemeots; (c) pays all expenses incurred in enforcing this Security
    Instrument, including, but not limited to, reasonable attorneys" fees, property inspectioo and valuation
    fees, and other fees incurred for the purpose of protecting Lenders interest in the Properly and rights
    under this Security Instrument; and (d) takes such action as Lender may reasonably require to assure
    that Lender's interest in the Property and rights under this Security Instrument, and Borrower's
    obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender may
    require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
    as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or
    cashier's check, provided any such check is drawn upon an institution whose deposits are insured by
    a federal agency, instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by
    Borrower, this Security Instrument and obligations secured hereby shall remain fully effective as if no
    acceleration had occurred.   However, this right to reinstate shall not apply in the case of acceleration
    under Section 18.




   PENNSYLVANIA - single Family - Faflnla Mno/Froddla Mac UNIFORM INSTRUMENT
                                                                      Form 3038    1 /01   (Paga 14 of 18 Pages)




                                                     "I—W
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                  Desc
                            Exhibit A B C D E Page 26 of 47




                                                                                              Data ID:
   Loan No:

         20, Sale or Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest
   in the Note (together with this Security Instrument) can be sold one or more times without priOT notice
   to Borrower. A sale might result irt a change in the entity (known as the "Loan Servicer") that arilacts
   Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
   servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might
   be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of
   the Loan Servicer, Borrower will be given written notice nf the change which will stale the name and
   address of the new Loan Servicer, the address to which payments should be made and any other
   information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold
   and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note, the
   mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred
   to n successor Loan Servicer and arc nor assumed by the Note purchaser unless otherwise provided by
   the Note purchaser.
         Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either
   an indiyklual litigant or the member of a class) that arises from the other party's actions pursuant to
   this Security Instrument or lhat alleges that the other party has breached any provision of, or any duly
   owed by reason of, this Security Instrument, until such Borrower or Lender has notified the other party
   (with such notice given in compliance with the requirements of Section 15) of such alleged breach and
   afforded the other party hereto a reasonable period after the giving of such notice to take corrective
   aetinn. If Applicable Law provides a time period which must eiapse before certain action can he taken,
   that lime period will be deemed to be reasonable for purposes of this paragraph.  The notice of
   acceleration and npportunity to cure gh-en to Borrower pursuant to Section 22 and the notice of
   acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
   opportunity to take corrective action provisions of this Section 20.
         21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
   substances defined hs tnxic or hazardous substances, pollutants, qt wastes by Environmental Law and
   the Mowing substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
   pesticides and herbicides, volatile solvents, materials containing asbestos nr formaldehyde, and
   radioactive materials; fb) "Environmental Law" means federal laws and laws of the jurisdiction where
   the Property is located that relate to health, safety or environmental protection! (c) "Environmental
   Cleanup1 includes any response action, remedial action, ot removal action, as defined in Environmental
   Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to, or
   otherwise trigger an Environmental Cleanup.
         Boirower shali not cause or permit the presence, use, disposal, storage, or release of any
   Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property.
   Borrower shall not do, nor allow anyone else to dn, anything      effecting the Property   (a) that is in
   violation of any Environmental Law, (b) which creates an Environmental Condiitrtn, or (e) which, due
   to the presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the
   value nf the Ptnperty. The preceding two sentences shall nni apply to the presence, use, or smiage on
   the Properly of small quantities of Hazardous Substances that are generally recognized to be
   appropriate to normal residential uses and to maintenance of the Property (including, but not limited
   to, hazardous substances in consumer products).




   PENNSYLVANIA - Single Family • Fannin MaoyPraddla Mac UNIFORM INSTRUMENT
                                                                    PrtHn
                                                                                 "7Q1   (P&gs 15 of IB Peg&s)
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                    Desc
                            Exhibit A B C D E Page 27 of 47




   Loan No:                                                                                    Data ID:

         Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand,
   lawsuit or other action by any governmental or regulatory agency ot private party involving the Property
   and any Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
   Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat
   of release of any Hazardnus Substance, and (c) any condition caused by the presence, use or release
   of a Hazardous Substance which adversely 'affects the value of the Properly, if Borrower learns, or is
   notified by any governmental or regulatury authority, or any private party, that any removal or other
   remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly
   take ail necessary remedial actions in accordance wiih Environmental Law. Nothing herein shall create
   any obligation on Lender for an Environmental Cleanup.
         NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
        22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
   Borrower's breach of any covenant or agreement In this Security Instrument (hut not prior tn
   ncceleration under Section 18 unless Applicable Law provides otherwise). Lender shall notify Borrower
   of, among other things; (a) the default) (b) the action required tu cure the default; (c) when the default
   must be cured; and (d) that failure ta cure the default as sped Tied may result in acceleration of the
   sums secured by this Security Instrument, foreclasure by judicial proceeding and sale of the Property.
   Lender shall further inform Borrower of the right to reinstate after acceleration and the right to assert
   in the foreclosure proceeding the noa-existence of a default or any other defense of Borrower to
   acceleration and foreclosure. If the default Is not cored as specified, Lender at Its option may require
   immediate payment in ftill of all sums secured by this Security Instrument without further demand
   and may forectuse this Security Instrument by Judicial proceeding. Lender shall be entitled to collect
   all expenses incurred in pursuing the remedies provided in this Section 22, including, but not ilttiited
   to, attorneys' fees and costs of title evidence to the extent permitted by Applicable Law,
          23.  Release. Upon payment of all sums secured by this Security Instrument, this Security
   Instrument and the estate conveyed shall terminate and become void.        After such occurrence, Lender
   shall discharge and satisfy this Security Insirument,   Borrower shall pay any recordation costs.   Lender
   may charge Borrower a fee for releasing this Security Instrument, but only if the fee is paid to a third
   party Rir services Tendered and the charging or the fee is permitted under Applicable Law.
         24. Waivers, Borrower, to the extent permitted by Applicable Law, waives and releases any
   error or defects in, proceedings to enforce this Security Instrument, and hereby waives the benefit of
   any present or future" laws providing      for stay of execution, extension    of time, exemption      from
   attachment, levy and sale, and homestead exemption.
         25. Reinstatement Period. Borrower's time to reinstate provided ta Section 19 shall extend to
   one hour priur to the commencemen: of bidding at a sheriffs sale or other sale pursuant to this
   Security Instrument.
         26. Purchase Money Mortgage, if any of the debt secured by this Security Instrument is lent
   to Borrower to acquire title to the Property, this Security Instrument shall be a purchase money
   mortgage.
        27.   Interest Rate After Judgment. Borrower agrees that the interest rate payable after a
   judgment is entered on the Note or in an action of mortgage foieclosure shall be the rate payable from
   time to time under the Note.




   PENNSYLVANIA - single Family - Fannin Mae/Fraddlo Mac UNIFORM INSTRUMENT
                                                                      Form 3039    1/01   (Fags 16 of 1$ Pages)
Case 16-18290-amc        Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                      Desc
                        Exhibit A B C D E Page 28 of 47




                                                                                           Data TD:
   Loan No:

         BY SIGNING BELOW, Borrower accepts and agrees to the terms aitd covenants contained in
   this Security Insirumem and in any Rider executed by Borrower and recorded with it,



                                                                                                      ,(Seai)
                                                         Alfred Ttfaussncr —Borrower




    PENNSYLVANIA      Single Family - Fannie Mee/Freddia Mac UNIFORM INSTRUMENT
                                                                  Form 3030    1/01    (Page 17 of IB Pagns)




                                                1   rr
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                          Desc
                            Exhibit A B C D E Page 29 of 47




                                                                                                  Data ID:
    Loan No:
                                      [Sp«co Below Th"n» Une Fw AoknowtodgmeNl


    COMMONWEALTH of PENNSYLVANIA                        &
    COUNTY of Montgomery "gocti                         I
                                       day of      fyfctft-kyt laeY        2-ooS         , 20        , before me,
    sL, On this the , 4                           , the undersigned officer, personally appeared
    Stefhd JMj) torxwi                 _
    Alfred Naussner              '
                                                                         ^subscribed to the within
    known to me (or satisfactorily proven) to be the person whose name Rierein contained.
    instrument and acknowledged that he executed the same for the purpoWj/

    In witness whereof t hereunto set my band and official seal.

    (Sefk)MMONWEALTH OF PENNSYLVANIA1
                                                                                   =5
                    NOTORIAL SEAL                                                                   Notary Puhlic
         STEPHANIE KELLY, NOTARY PUBLIC
         HORSHAM TVUP.. MONTGOMERY COUNTY
         MY COMMtSStOfrt EXPIRES MAY 30, 2006                                                     (Printed Name)

    My commission expires:.


                                                                                            SUISSE
     1 certify thai the pree!   'esldence and address of the within-named Lender is: CREDIT
                                                                                        TON, NEW
    FIRST BOSTON Flf®           :iAL CORPORATION, 302 CARNEGIE CENTER, PRINCE
     JERSEY 08540          /,

     Signature:.
                   (Agenv op/behalf of Lender)




     PENNSYLVANIA           Single Family - Fflnnla Maa/Fmddla Mac UNIFORM INSTRUMENT
                                                                           Fwm 3030     t/ct    (Pugg 78 ai 1B Pages)
Case 16-18290-amc            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                               Desc
                            Exhibit A B C D E Page 30 of 47




                                                                                           Data ID:
    Loan No:
    Borrower:   jMtf&a   Naussner


                                    ADJUSTABLE RATE RIDER
            (LIBOR Six-Month Index (As Published In The Wall Street Journal)—Rate Caps)

         THIS ADJUSTABLE RATE RIDER is made this 4th day of November, 200S, and is incorporated
    into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
    "Security Instrument") of the same date given by the undersigned ("Borrower") to secure Borrower's
    Adjustable Rate Note (the "Note") 10 CREDIT SUISSE FIRST BOSTON FINANCIAL
    CORPORATION ("Lender") of the same date and covering the property described in the Security
    Instrument and located at:

                                                12719 Minden Rd
                                    Philadelphia, PENNSYLVANIA       19154
                                                [Property Mdms]


         THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE INTEREST
         RATE AND THE MONTHLY PAYMENT.      THE NOTE LIMITS THE AMOUNT
         BORROWER'S INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE
         MAXIMUM RATE BORROWER MUST PAY.


          ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
    Instrument, Borrower and Lender further covenant and agree as follows:
    A,     INTEREST RATE AND MONTHLY PAYMENT CHANGES
          The Note provides for an initial interest rate af 7.750 %, The Note provides for changes in Ihe
    interest rate and the manthly payments, as follows:
    4.   INTEREST RATE ANO MONTHLY PAYMENT CHANGES
         (A) Change Pates
         The interest rate 1 will pay may change on the first day of December, 2007, and on that day every
    6th month thereafter. Each date on which my interest rate could change is called a "Change Date."
           (B)The Index
           Beginning with the first Change Date, my interest rate will be based on an Index, The "Index1'
    is the average of interbank offered rates for six monlh U.S. dollar-denominated deposits in the London
    market ("LIBOR"), as published in The Wail Street Journal.      The most recent Index figure available
    as of the first business day of the month immediately preceding the month in which the Change Dale
    occurs is called the "Current Index."
          If the Index is no longer available, the Note Holder will choose a new index that is based upon
    comparable information.    The Note Holder will give me notice of this Choice.
          (C) Calculation of Changes
         Before each Change Date, ihe Note Holder will calculate my new interest rate by adding SIX and
    THREE/FOURTHS percentage points ( 6.750 %) to the Current Index. The Note Holder will then
    round the result of this addition lo the nearest one-eighth of one percentage point (0,12S%). Subject
    to the limits staled in Section 4(D) below, this rounded amount will he my new interest rate until the
    next Change Date.




    MULTISTATE ADJUSTABLE RATE BmER-UBOR SKMONTH INDEX (AS PUBLISHED IN TOE WALL STREET JOURNAU-
    Shgfe Far#rF*nnte Mae UNIFORM INSTRUMENT
    Modffiad by MWdkaboiu. KdrttB S aidnrta                        Farm 3143 1/01    (Papa i of s pages)




                                                   TTT
Case 16-18290-amc           Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                 Desc
                           Exhibit A B C D E Page 31 of 47




                                                                                           Data ID;
    Loan NO!

         The Note Holder will thee determine the amount of the monthly payment that would he
    sufficient to Tepay the unpaid principal that I am expected to owe at the Change Date in full on ihe
    Maturity Date at my new interest rate in substantially equal payments, The result or this calculation
    will be the new amount of my monthly payment.
          (D)Limlts on Interest Rate Changes
              The interest rate I am required to pay at the first Change Date will not be greater than
    10,7500 % or lew than 6.750Q %. Thereafter, my interest rale will never be increased or decreased on
    any single Change Date by more than ONE percentage point (1.00 %) from the rate of interest J have
    been paying for the preceding 6 months. My interest rate will never be greater than 13.7500 %.
          (E) Effective Date of Changes
          My new interest rate will become effective on each Change Date.    I will pay the amount of my
    new monthly payment beginning on the first monthly payment date after the Change Date until the
    amount of my monthly payment changes again.
          (FjNotlce or Changes
          The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the
    amounl of my monthly payment before the effective dale of any change. The notice will include
    information required by law ui he given lo me and also the title and telephone number of a person
    who will answer any question I may have regarding the notice,

         SY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
    this Adjustable Rate Rider.                                      * //J             '


                                                                                              ,^hw(Seal) ..
                                                          Alfred Naussoer -"Borrower




    MULTISTATE ADJUSTABLE RATE MXR-LOOR SW MONTH INDEX (AS PUBU3HED IN THE WALL STREET JWJHNAU.
    Sfriflfc famyFannle Mm UNIFORM INSTRUMENT
    Modified by Mddteberg, Riddle & Gfanne                        Form 31 38 1/01   (Page 2 ol 2 Pages)
  Case 16-18290-amc     Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09        Desc
                       Exhibit A B C D E Page 32 of 47




ALL THAT CERTAIN LOT OR PIECE OF GROUND WITH THE BRICK MESSUAGE OR TENEMENT
THEREON ERECTED,


SITUATE IN THE 66™ WARD OF THE CITY OF PHILADELPHIA, DESCRIBED ACCORDING TO A
PLAN OF PROPERTY MADE FOR PARKWOOD MANOR BY JOHN J. MCDEVITT, SURVEYOR AND
REGULATOR OF THE 4™ DISTRICT DATED AUGUST 8, 1962 TO WIT:


BEGINNING AT A POINT ON THE WESTERLY SIDE OF MINDEN ROAD (SO FEET WIDE ) MEASURED
NORTHWARDLY ALONG THE SAID WESTERLY SIDE OF MINDEN ROAD ON THE ARC OF A CIRCLE
CURVING TO THE LEFT HAVING A RADIUS OF 1,886 FEET THE ARC DISTANCE OF 171 FEET, 9 %
INCHES FROM A POINT OF COMPOUND CURVE, WHICH POINT OF COMPOUND CURVE IS
MEASURED NORTHEASTWARDLY ON THE ARC OF A CIRCLE CURVING TO THE LEFT, WHICH
CONNECTS THE SAID WESTERLY SIDE OF MINDEN ROAD AND THE NORTHERLY SIDE OF
MEDFORD ROAD (64 FEET WIDE); HAVING A RADIUS OF IS FEET THE ARC DISTANCE OF 24 FEET,
2 5/8 INCHES FROM A POINT OF REVERSE CURVE ON THE SAID NORTHERLY SEDE OF MEDFORD
ROAD; THENCE EXTENDING SOUTH 89DEGREES , 24 MINUTES, 54 SECONDS WEST 90 FEET, 6 A
INCHES TO A POINT; THENCE NORTH NO DEGREES, 3S MINUTES, 56 SECONDS WEST 19 FEET 1 1 %
INCHES TO A POINT; THENCE NORTH 89 DEGREES, , 24 MINUTES, 54 SECONDS EAST 89 FEET 'A
INCHES TO A POINT ON THE SAID WESTERLY SIDE OF MINDEN ROAD (VARIABLE WIDTH);
THENCE SOUTHWARDLY ALONG THE SAID WESTERLY SIDE OF MINDEN ROAD (VARIABLE
WIDTH) ON THE ARC OF A CIRCLE CURVING TO THE RIGHT HAVING A RADIUS OF 75 FEET THE
ARC DISTANCE OF 8 FEET, 7/8 INCHES TO A POINT OF COMPOUND CURVE ON THE SAID
WESTERLY SIDE OF MINDEN ROAD (50 FEET WIDE); THENCE SOUTHWARDLY ALONG THE SAID
WESTERLY SIDE OF MINDEN ROAD (50 FEET WIDE) ON THE ARC OF A CIRCLE CURVING TO THE
RIGHT HAVING A RADIUS OF 1886 FEET THE ARE DISTANCE OF 1 1 FEET 11 1/8 INCHES TO A
POINT, BEING THE FIRST MENTIONED POINT AND PLACE OF BEGINNING, THE NORTHERLY AND
SOUTHERLY LINES PASSING THROUGH THE CENTER OF PARTY WALLS BETWEEN THE SAID
PREMISES ADJOINING ON THE NORTH AND SOUTH,

BEING NO, 12719 MINDEN ROAD,




                                        **—W
Case 16-18290-amc    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09   Desc
                    Exhibit A B C D E Page 33 of 47




                               Exhibit D
      Case 16-18290-amc                            Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                                                  Desc
                                                  Exhibit A B C D E Page 34 of 47




  Document Prepared By:
  Amanda BrinkerholT, 888-81.8-6032
  Recording Requested By;
                                                                                                                                             52209837
                                                                                                                                             Page:         1 of 9
  Select Portfolio Servicing                  •                                                                                              06/11./2Dia C : 15PR

  When Recorded Return To:
  DOCX                                                                            This Document Rsoorcfed                               Doc Id:      82209637
                                                                                 05/11/2010                                             RaestPt #. 901366
  1 J II Alderman Dr.                                                             01 :15PH                                              Rue Fee :         1 34 . 50
                                                                                 Doc Code: DM           Cowmiss Loner of Records      City oi Phi ladaiphii
  Suite 350
  Alpharctta, GA 30005




 SFSHAMPItxvr-eR2.9                 I i/1 1/09       2009(c) by




                                HOME AFFORDABLE MODIFICATION AGREEMENT
                                         (Step Two of Two-Step Documentation Process)
     BorrowerO")1: ALFRED NAUSSNER
     lender: U.S. Bank National Association, as trustee, on behalf of the holders or the Home Equity
     Asset Trust 29(j6»l
     Date of Mortgage: 1 1/4/2905
     Loan Number

    Original Borrower Vesting: ALFRED NAUSSNER, A MARRTED MAN
    Original Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
    NOMINEE FOR CREDIT SUISSE FIRST BOSTON FINANCIAL CORPORATION.
    Original Loan Amount: $164,099.99
    Recording Date: 11/21/2005                    Book: NA         Page: NA         Document//: 51318050

    Property Address:            12719 MINDEN RJ>
                                PHILADELPHIA, PA J 9154
 Document History;

            Assignment
            Assignor: SEE COMMENTS
            Assignee: SEE COMMENTS



   Comments: LEGAL DESCRIPTION : SEE ATTACHED



  If there is more than one Bonower or Mortgagor executing this document, each is referred to us "I." Fur purposes or this document words
signiljing rhe singular (such as *1") shall include the plural (such as "we") and vice versa where appropriate.
MULTISTATS HOME AFFOROABLE MODIFICATION AGREEMENT -Single Family • Fannie Mae/Freddie Mao UNIFORM
INSTRUMENT    Form 3157                                                              3/09 (Page 1 Of fl)                                    (rev, B/09)


Convunlinnol
     Case 16-18290-amc                Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                      Desc
                                     Exhibit A B C D E Page 35 of 47




     ASSIGNMENT DATED J It/06/2006
     ASSIGNOR: MOR I GAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
     FOR CREDIT SUISSE FIRST BOSTON FINANCIAL CORPORATION
     ASSIGNEE: U.S. Bank National Association, as trustee, on behalf of the holders of the Home
     Equity Asset Trust 2006-1
     RECORDED ON: 01/12/2007




     POWER OF ATTORNEY - RECORDED ON 07/28/2006 WITH DOCUMENT # 51496435.
Recorded in the official records ofthe County of Philadelphia, State pf Pennsylvania affecting Real
Property and more particularly described on satd Mortgage referred to herein.

If my representations in Section I continue to be true in all material respects, then this Home Affordable
Modification Agreement ("Agreement") will, as set forth in Section 3, amend and supplement (1 ) the
Mortgage on the Property, and (2) the Note secured by the Mortgage. The Mortgage and Note together, as
they may previously have been amended, are referred to as the "Loan Documents." Capitalized terms used
in this Agreement and not defined have the meaning given to them in Loan Documents.

I understand that after 1 sign and return two copies of this Agreement to the Lender, the Lender will send
me a signed copy of this Agreement. This Agreement will not take effect unless the preconditions set forth
in Section 2 have been satisfied.


1.        My Representations. I certify, represent to Lender and agree:


          A.   I am experiencing a financial hardship, and as a result, (i) I am in default under the Loan
               Documents, and (ii) I do not have sufficient income or access to sufficient liquid assets to make
             the monthly mortgage payments now or in the near future;
          B. T live in the Property as my principal residence, and the Property has not been condemned;
          C. There has been no change in the ownership of the Property since 1 signed (he Laan Documents;
          D. 1 have provided documentation for all income that 1 receive (and 1 understand that 1 am not
               required to disclose child support or alimony unless I chose to rely on such income when
               requesting to qualify for the Home Affordable Modification program ("Program"));
          E.   Under penalty of |jerjury, all documents and information I have provided to Lender in
               connection with this Agreement, including the documents and information regarding my
               eligibility for the Program, are true and correct;
          F.   If Lender requires me to obtain credit counseling in connection with the Program, 1 will do
               so; and
          G. 1 have made or will make all payments required under a Trial Period Phut or Loan Workout Plan.

2.        Acknowledgements and Preconditions to Modification. 1 understand and acknowledge that:

          A. If prior to the Modification Effective Date as set forth in Section 3 the Lender determines that
               any of my representations in Section I are no longer true and correct, the Loan Documents will
               not be modified and this Agreement will terminate, in that event, the Lender will have all or the
               rights and remedies provided by the Loan Documents; and

MULTlSTATE HOME AFFORDABLE MODIFICATION AGREEMENT • Single Family - Fannfe Mae/Frertote Mac UNIFORM
INSTRUMENT    Form 3157                                                                3/03 (Page 2 of 8)       (rev.a/OB)


Convonlfonal




                                                                    w
     Case 16-18290-amc                Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                         Desc
                                     Exhibit A B C D E Page 36 of 47




         B.    I understand that the Loan Documents will not be modified unless and until (i) J receive from
               the Lender a copy ofthis Agreement signed by the Lender, and (ii) the Modification Effective
               Date (as defined in Seciion 3) has occurred. I further understand and agree that the Lender will
               not be obligated or bound to make any modification of the Loan Documents if I fail to meet any
               one of the requirements under this Agreement.

3.       The Modification, if my representations in Section 1 continue to be hue in all material
            respects and all preconditions to the modification set forth in Section 2 have been met, the Loan
            Documents will automatically become modified on 1/1/2010 (the "Modi fication Effective Date")
            and all unpaid late charges that remain unpaid will be waived. I understand that if] have failed
               to make any payments as a precondition to this modification under a workout plan or trial plan,
               this modification will not take effect. The first modified payment will be due on 1/1/2010.
         A. The new Maturity Date will be; 4/1/2030,
         B.    The modified principal balance of my Note will include all amounts and arrearages that will be
               past due as of the Modification Effective Date (including unpaid and deferred interest, fees,
               escrow advances and other costs, but excluding unpaid late charges, collectively, "Unpaid
               Amounts") less any amounts paid to the Lender but not previously credited to my Loan, The
               new principal baknec of my Note will be $203/710.00 (the "New Principal Balance"). 1
               understand that by agreeing to add the Unpaid Amounts to the outstanding principal balance, the
               added Unpaid Amounts accrue interest based on the interest rate in effect under this Agreement.
               I also understand that this means interest will now accrue on the unpaid Interest that is added to
               the outstanding principal balance, which would not happen without this Agreement.
         C.    Interest at the rate of 2,000% will begin to accrue on the New Principal Balance as of
               12/1/2009 and the first new monthly payment on the New Principal Balance will be due on
               1/1/2010. My payment schedule for the modified Loan is as follows:




MULTISTATS HOME AFFORDABLE MODIFICATION AGREEMENT            Singlo Family - Fannie Mae/Fwddte Mac UNIFORM
INSTRUMENT         Form 31S7                                                                 3/03 (Page 3 of B)   (rev. 8/03)


Conventional
     Case 16-18290-amc                    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                          Desc
                                         Exhibit A B C D E Page 37 of 47




                   Years    Interest    Interest    Monthly     Estimated      Total          Payment          Number of
                            Rate        Rate        Principal   Monthly        Monthly        Begins On        Monthly
                                        Change      and         Escrow         Payment*                        Payments

                                        Date        Interest    Payment
                                                    Payment     Amount*
                                                    Amount
               1-5          2.000%     1/1/2010     $781.93     $391.99,       $1,173-92,     1/1/2010         60
                                                                may adjust     may adjust
                                                                periodically   periodically

               6            3.000%     1/3/2015    $869.60      May adjust     May adjust     1/1/2015         12

                                                                periodically   periodically

               7            4.000%     1/1/2016     $959.17     May adjust     May adjust     1/1/2016         12
                                                                periodically   periodically

               8-27         4,750%     1/1/2017     $1,026.92   May adjust     May adjust     1/1/2017         232

                                                                periodically   periodically

                                                                May adjust     May adjust
                                                                periodically   periodically

               A final balloon payment on the Interest Bearing Principal Balance of $25,325.65 is due on the
               Maturity Date.


         *The escrow payments may be adjusted periodically in accordance with applicable law and therefore
         my total monthly payment may change accordingly.


        The above terms in this Section 3.C. shall supersede any provisions to the contrary in the Loan
         Documents, including but not limited to, provisions for an adjustable or step interest rate.


         I understand that, ifl have a pay option adjustable rate mortgage loan, upon modification, the
         minimum monthly payment option, the Interest-only or any other payment options will no longer be
         offered and that the monthly payments described in the above payment schedule for my modified
         loan will be the minimum payment that will be due each month for the remaining term of the loan.
         My modified loan will not have a negative amortization feature that would allow rne to pay less than
         the interest due resulting in any unpaid interest to be added to the outstanding principal balance.

         D.        r will be in default ifl do not comply with the terms of the Loan Documents, as modified by this
                   Agreement.
         E.        If a default rate of interest is permitted under the Loan Documents, then in the event of default
                   under the Loan Documents, as amended, the interest that may be due will be the rate set forth in
                   Section 3.C.



4.       Additional Agreements. 1 agree to the following:


MULTISTATS HOME AFFORDABLE MODIFICATION AGREEMENT - Single Family Fannlo Mae/Freddie Mae UNIFORM
INSTRUMENT             Form 31 57                                                                 3/09 (Pago 4 of 8}   (rev. 8/09)


Conventional
   Case 16-18290-amc                   Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                       Desc
                                      Exhibit A B C D E Page 38 of 47




          A. That all persons who signed the Loan Documents or their authorized iepresentative(s) have
             signed this Agreement, unless (i) a borrower or co-borrower is deceased; (ii) the borrower and
               co-borrower are divorced and the property has been transferred to one spouse in the divorce
               decree, the spouse who no longer has an interest m the property need not sign this Agreement
               (although the non-signing spouse may continue to be held liable for the obligation under the Loan
               Documents); or (iii) the Lender has waived this requirement in writing,
          B. That this Agreement shall supersede the terms of any modification, forbearance, Trial Period
             Plan or Workout Plan that 1 previously entered into with Lender.
          C. To comply, except to the extent that they are modified by this Agreement, with all covenants,
               agreements, and requirements of Loan Documents including my agreement to make all payments
               oftaxes, insurance premiums, assessments, Escrow Items, impounds, and all other payments, the
               amount of which may change periodically over the term ofmy Loan.
          D. That this Agreement constitutes notice that the Lender's waiver as to payment of Escrow Items,
               if any, has been revoked, and 1 have been advised of the amount needed to fully fund my Escrow
               Account

          B, That the Loan Documents arc composed of duly valid, binding agreements, enforceable in
             accordance with their terms and are hereby reaffirmed,
         F. That all terms and provisions ofthe Loan Documents, except as expressly modified by this
               Agreement, remain in lull force and effect; nothing in this Agreement shall be understood or
               construed to be a satisfaction or release in whole or in part of the obligations contained in the
               Loan Documents; and that except as otherwise specifically provided in, and as expressly
               modified by, this Agreement, the Lender and I will be bound by, and will comply with, all ofthe
            terms and conditions of the Loan Documents.
         G. That, as of the Modification Effective Date, notwithstanding any other provision of the Loan
               Documents, 1 agree as follows: If all or any part of the Property or any interest in it is sold or
               transferred without Lender's prior wrilten consent, Lender may, at its option, require immediate
               payment in full of all sums secured by the Mortgage. However, Lender shall not exercise this
               option if state or federal law, rules or regulations prohibit the exercise of such option as of the
               date of such sale or transfer. If Lender exercises this option, Lender shall giveme notice of
               acceleration. The notice shall provide a period of not less than 30 days from the date the notice is
               delivered or mailed within which I must pay all sums secured by the Mortgage. If 1 fail to pay
               these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
               the Mortgage without further notice or demand on me.
         H. That, as of the Modification Effective Date, I understand that the Lender will only allow the
            transfer and assumption of the Loan, including this Agreement, to a transferee of my property as
            permitted under the Gam St, Germain Act, 12 U.S.C. Section 1*701 j-3. A buyer or transferee of
               the Property will not be permitted, under any other circumstance, to assume the Loan. Except as
               noted herein, this Agreement may not be assigned to, or assumed by, a buyer or transferee ofthe
               Property.
         I.    That, as of the Modification Effective Date, if any provision in the Note or in any addendum or
               amendment to the Note allowed for the assessment of a penalty for full or partial prepayment of
               the Note, such provision is null and void.                                          .
         I.    That, I will cooperate fully with Lender in obtaining any title endorsements), or similar title

MULltSTATE HOME AFFORDABLE MODIFICATION AGREEMENT . Single Family - Fannie Mae/Freddie Mac UNIFORM
INSTRUMENT     Form 3157                                                              3/09 (Page 5 of 8)         (rev. 5/09)


Conventional
    Case 16-18290-amc                  Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                       Desc
                                      Exhibit A B C D E Page 39 of 47




                insurance product(s), and/or subordination agreement(s) that are necessary or required by the
                Lender's procedures to ensure that the modified mortgage loan is in first lien position and/or is
                folly enforceable upon modification and that if, under any circumstance and not withstanding
                anything else to the contrary in this Agreement, the Lender does not receive such title
                endorsement(s), title insurance produces) and/or subordination agrccment(s),then the terms of
                this Agreement will not become effective on the Modification Effective Date and the Agreement
              will be null and void.
           K. That I will execute such other documents as may be reasonably necessary to either (i)
                consummate the terms and conditions of this Agreement; or (ii) correct the terms and conditions
                of this Plan if an error is detected after execution of this Agreement. I understand that a
                corrected Agreement will be provided to me and this Agreement will be void and of no legal
                effect upon notice of such error. If I elect not to sign any such corrected Agreement, the terms of
                the original Loan Documents shall continue in fall force and effect, such terms will not be
                modified by this Agreement, and 1 will not be eligible for a modification under the Home
                Affordable Modification program.
          L. Mortgage Electronic Registration Systems, Inc. ("MERS") is a separate corporation organized
                and existing under the laws of Delaware and has on address and telephone number of P.O. Box
                2026, Flint, MI 48501-2026, (888) 679- MERS. In cases where the loan has been registered with
                MERS who has only legal title to the interests granted by the borrower in the mortgage and who
                is acting solely as nominee for Lender and Lender's successors and assigns, MERS has the right;
               to exercisB any or all of those interests, including, but not limited to, the right to foreclose and
               sell the Property; and to take any action required of Lender including, but not limited to, releasing
               and canceling the mortgage loan.
          M. That Lender will collect and record personal information, including, but not limited to, my name,
               address, telephone number, social security number, credit score, income, payment history,
               government monitoring information, and information about account balances and activity. In
               addition, 1 understand and consent to the disclosure of my personal information and the terms of
               the Trial Period Plan and this Modification Agreement by Lender to (a) the U.S. Department of
               the Treasury, (b) Fannie Mae and Freddie Mac in connection with their responsibilities under the
               Home Affordabiliry and Stability Plan; (c) any investor, insurer, guarantor or servicer that owns,
               insures, guarantees or services my first lien or subordinate lien (if applicable) mortgage loan(s);
               (d) companies thar perform support services for the Home Affordable Modification Program and
               the Second Lien Modification Program; (e) any HDD certified housing counselor.
         N. I agree that if any document related to the Loan Documents and/or this Agreement is lost,
               misplaced, misstated, inaccurately reflects the true and correct terms and conditions of the loan as
               modified, or is otherwise missing, I will comply with the Lender's request to execute,
               acknowledge, initial and deliver to the Lender any documentation the Lender deems necessary, If
               the original promissory note is replaced, the Lender hereby indemnifies me against any loss
               associated with a demand on the original note, Ail documents the Lender requests ofme under
               this Section 4.N. shall be referred to as "Documents." 1 agree to deliver the Documents within
               ten (10) days after I receive the Lender's written request for such replacement.




MULTISTATS HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family - Famile Mae/Freddie Mac UNIFORM
INSTRUMENT        Form 3137
                                                                                            3/09 (Page S of 8)   (rev. 8/08)

Conventional




                                                                  "W
  Case 16-18290-amc                    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                          Desc
                                      Exhibit A B C D E Page 40 of 47




          BALLOON NOTICE. THE TERM OF THE LOAN IS 31 6 MONTHS. AS A RESULT, YOU
          WILL BE REQUIRED TO REPAY THE ENTIRE PRINCIPAL BALANCE AND ANY ACCRUED
          INTEREST THEN OWING ON THE MATURITY DATE. THE LENDER HAS NO
          OBLIGATION TO REFINANCE THIS LOAN INCLUDING THE DEFERRED PRINCIPAL
          BALANCE AT THE END OF THE TERM. THEREFORE, YOU MAY BE REQUIRED TO
          REPAY THE LOAN OUT OF ASSETS YOU OWN OR YOU MAY HAVE TO FIND ANOTHER
          LENDER WILLING TO REFINANCE THE LOAN. ASSUMING ANOTHER LENDER
          REFINANCES THIS LOAN AT MATURITY, YOU WILL PROBABLY BE CHARGED
          INTEREST AT MARKET RATES PREVAILING AT THAT TIME AND SUCH RATES MAY BE
          HIGHER THAN THE INTEREST RATE PAID ON THIS LOAN. YOU MAY ALSO HAVE TO
          PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW
          MORTGAGE LOAN.

In Witness Whereof, the Lender and I have exeeuted this Agreement
U.S. Bank National Association, as trnstee, on
behalf of the holders of the Home Equity Asset
Trust 2006-1


Bri
        {yame:
        Title: _         £
By:


        Titieftfow th erfcxr) tm/ ffifrc&T


Date;


State of FL
County of DUVAL
      The foregoing instrument was acknowledged before mc this                    LJ           by (Name)
                 /K JXJ-^BtCns (Title)              Or3                  of U.$. Bunk National Association,
as trustee, on behalf Of the holders Of the Home Equity Asset Trust 2006-1, a slate of corporation, on
behalf of the corporation. Hq/§Se)s (check one) XL Personally known to me or                      Has produced or
proved to me through satisfactory evidence of identification, Type of Identification;                 j and
acknowledged that he/she, being duly authorized, has executed the same in his/her capacity, the foregoing
instrument for the purposes therein mentioned, for and in the name of the corporation.
      Witness my hand and official seal on the date hereinabove set forth.

                                                                                       i.t «   n'l'ia

$1
Notary Public: //PiUyCt, t»T-
                                                                        iVliv
                                                                             %           a.0WAJ.U1WTOP
                                                                             ?A MY COMMISSION 1 00
                                                                             jw        EXPIRES: March 23. U-
My Commission Expires;          V-x

MULTISTATS HOME AFP0R0A8LE MODIFICATION AGREEMENT . Single Family - FenHc Mae/Freddie Mae UNIFORM
INSTRUMENT    Form 3157  .                                                           3109 (Page 7 of 8)             (rev. 8/09)



Conventional
     Case 16-18290-amc                    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                               Desc
                                         Exhibit A B C D E Page 41 of 47




                                                                                                      2JSeaI)
                                                                   Alfred n au'ssner


   State oFPA                                                      DATE
  County o
        On this (date) I        P~ « before me the undersigned authority, personally appeared ALFRED
  NAUSSNER, personally known to me to be the person whose name is subscribed to the within
  instrument, and being by me affirmed, acknowledged to me that he/she executed the within instrument
  for the stated consideration, uses and purposes therein contained.


        •Witney my hamidnd offWSal seal on the date hereinabove set forth.
   <r
                              5s=£

dfiotaryPubltc:                      .
 My Commission Expires:                  0/j2. & /J>


                      MOTMIM SEAL
                    WWWWKMK
                    MHlry PuMtc
          PHfU«U»HW CiTV, PHILADELPHIA CHTY
           My ConwHMton Expires Aug 20. 2013




MULTISTATS HOME AFFOROABLE MODIFICATION AGREEMENT Single Family - Fannie MaelFreddie Mac UNIFORM
INSTRUMENT        Form 3157
                                                                                       3/09 (Page a of 8)   (rev. 8/09)


Conventional
Case 16-18290-amc        Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                    Desc
                        Exhibit A B C D E Page 42 of 47




     ail that certain cot or piece of ground wrra the brick messuage or tenement
     thereon erected.

     SITUATE IN THE 66th WARD OF THE CITY OF PHILADELPHIA, DESCRIBED ACCORDING TO A
     PLAN OF PROPERTY MADE FOR PARKWCOD MANOR BY JOHN J. MCDEVTTT, SURVEYOR AND
     REGULATOR OF the 4th DISTRICT DATED AUGUST 8, 1 962 TO 'WIT:


     BEGINNING AT A POINT ON THE WESTERLY SIDE Of MINDEN ROAD (SO FEET WIDE ) MEASURED
     NORTHWARDLY ALONG THE SAID WESTERLY SIDE OF MINDEN ROAD ON THE ARC OF A CIRCLE
     CURVING TO THE LEFT HAVING A RADIUS OF 1,886 FEET THE ARC DISTANCE OF 171 FEET, 9 |4
     INCHES FROM A POINT OF COMPOUND CURVE, WHICH POINT OF COMPOUND CURVE IS
     MEASURED NORTHEASTWARDLY ON THE ARC OF A CIRCLE CURVING TO THE LEFT, WHICH
     CONNECTS THE SAID WESTERLY SIDE OF MINDEN ROAD AND THE NORTHERLY SIDE OF
     MEDFORD ROAD (64 FEET WIDE); HAVING A RADIUS OF 1 5 FEET THE ARC DISTANCE OK 24 FF.ET,
     2 5/8 INCHES FROM A POINT OF REVERSE CURVE ON THE SAID NORTHERLY SIDE OF MEDFORD
     ROAD, THENCE EXTENDING SOUTH- B9DEGREES , 24 MINUTES, 54 SECONDS WEST 90 FEET, 6 |4
     INCHES TO A POINT: THENCE NORTH NO DEGREES, 35 MINUTES, 5$ SECONDS WEST 19 FEET 1 1 !4
     INCHES TO A POINT; THENCE NORTH 89 DEGREES, , 24 MINUTES. 54 SECONDS EAST 89 FEET A
     INCHES TO A POINT ON THE SAID WESTERLY SIDE OF MINDEN ROAD (VARIABLE WIDTH);
     THENCE SOUTHWARDLY ALONG THE SAID WESTERLY SIDE OF MINDEN ROAD (VARIABLE
     WIDTH) ON TOE ARC OF A CIRCLE CURVING TO THE RIGHT HAVING A RADIUS OF 75 FEET THE
     ARC DISTANCE OF 8 FEET, 7/8 INCHES TO A POINT OF COMPOUND CURVE ON THE SAID
     WESTERLY SIDE OF MINDEN ROAD (50 FEET WIDE); THENCE SOUTHWARDLY ALONG THE SAID
     WESTERLY SIDE OF MINDEN ROAD (50 FEET WIDE) ON THE ARC OF A CIRCLE CURVING TO THE
     RIGHT HAVING A RADIUS OF 1386 FEET THE ARE DISTANCE OF 11 FEET U 1/8 INCHES TO A
     POINT, BEING THE FIRST MENTIONED POINT AND PLACE OP BEGINNING, THE NORTHERLY AND
     SOUTHERLY LINES PASSING THROUGH THE CENTER OF PARTY WALLS BETWEEN THE SAID
     PREMISES ADJOINING ON THE NORTH AND SOUTH.

     BEING NO. 127I9MINDEN ROAD,
Case 16-18290-amc    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09   Desc
                    Exhibit A B C D E Page 43 of 47




                               Exhibit E
Case 16-18290-amc              Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                        Desc
                              Exhibit A B C D E Page 44 of 47


     This Document Recorded                     Doc Id: 51610886
     01/12/2007                                 Receipt #:    565752                                            51610686
     05:31PM                                  Ree Fee: 124.50                                                   Page:      1 of 4
     Doc Code: A   Commissioner of Records, City of Philadelphia                                                01/12/2007 0S:3lPH
     Recorded Electronically by Sintplifile




   Return assignment to:
                                                              SESSSK,"
   Select Portfolio Servicing Inc
                                                                  701 Market Street
   Document Control
                                                                  Philadelphia, PA 19106-1532
   3815 South West Temple
   Salt Lake City, UT 84115

                                                      P-
                                               Assignment of Mortgage


   KNOW THAT Mortgage Electronic Registration Systems, Inc., as nominee for Credit Suisse First Boston
   Financial Corporation
   a corporation organized and existing under the laws of the United States of America whose principal place
   of business is c/o Select Portfolio Servicing Inc P. O. Box 65250, Salt Lake City, UT 84165 assignor,
   in consideration of TEN AND 00/100 DOLLARS ($10.00) and other good and valuable consideration, paid
   by U.S. Bank National Association, as trustee, on behalf of the holders of the Home Equity Asset Trust
   2006-lHome Equity Pass-Through Certificates, Series 2006-1- a corporation whose principal place of
   business is c/o Select Portfolio Servicing Inc 381S South West Temple, Salt Lake City, UT 84115 assignee,
   hereby assigns unto the assignee, a certain Mortgage dajtfdll/4/2005              , made by ALFRED    NAU5SNER
   in the principal sum of $164000.00 and recorded on |\      ~     CP) in Liber/Reel              > p     of
   Mortgages, in the Office of the Clerk of the County of covering premises  known    as  12719
   MINDEN RD, PHILADELPHIA, PA 19154, Original Mortgagee: MERS         MIN#1002S120700l718134 ^


   This assignment is effective on or before      j           j £)(_$         osmetic#smcS)
   This assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
   assignment within the secondary mortgage market.


   TOGETHER with the bond or note or obligation described in said mortgage, and the moneys due and to

   grow due thereon with the interest; TO HAVE AND TO HOLD the same unto the assignee and to the
   successors, legal representatives and assigns of the assignee forever.


   The word "assignor" or "assignee shall be construed as if it read "assignors" or "assignees" whenever the
   sense of this instrument so requires,   ,


   DATED: 6th     of November^006
            AFFIX CORPORATE SEAL
                                                                        Mortgage Electronic Registration Systems,
                                                             lac., as nominee for Credit Suisse First Boston
                    /$'oo                                    Financial Corporation
                    i&Y o^
                   fa:                                                  By:
                                                                              TegsicaPritachj
                                                                              Assi6tanPse£retary




           Unofficial Witness
           Melody Webb
                                                          Unofficial Witness
                                                          Marco Villagran
                                                                                   t
* Phillip ia
Case 16-18290-amc             Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                         Desc
                             Exhibit A B C D E Page 45 of 47


                                                                                                                   51610686
                                                                                                                   Page:      2 of 4
                                                                                                                   01/12/2007 OS :31PM




   STATE OF UTAH)
   COUNTY OF          SALT LAKE )

     Personally appeared before me, the undersigned authority in and for the said county atid State, on this
   the 6th day of November, 2006, within my jurisdiction, the within named lessica Fritseh, who acknowledged
   that he/she is Assistant secretary of   Mortgage Electronic Registration Systems. Inc.. as nominee for Credit
   Suisse First Boston Financial Corporation, a UTAH       corporation, and that for and on behalf of the said
   corporation,   and as its act and deed he/she/they executed, signed, sealed and delivered the above and
   foregoing instrument after first having been duly authorized by said corporation so to do.




                            J&OWUlV PUBLIC*
                            chenille IndeWs                                 Notary Public
             S\ mjfim )«}    f5' West 1 775 North

         I

                                                                   My commission expires: 2/9/2010
                                                                            (Affix official seal, if applicable)




                                                                       mmsssas^
                                                                       |BSkpp^>
                                                                                                               m
Case 16-18290-amc    Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                   Desc
                    Exhibit A B C D E Page 46 of 47




                            Street Address; 1Z71J MINDEN ROAD, PHILADELPHIA, FA 19X54

                            ALL THAT CERTAIN LOT OR PIECE OF GROUND WITH THE BRICK
                            MESSUAGE OR TENEMENT TBERBDN ERECTED.

                            SITUATE IN THE 66™ WARD OF THE CITY OF PHILADELPHIA, DESCRIBED
                            ACCORDING TO A PLAN OF PROPERTY MADE FOR FARKWOOD MANOR. BY
                            JOHN J. MCDEVXTT, SURVEYOR AND REGULATOR OF THE 4™ DISTRICT
                            DATED AUGUST 8, 1962 TOW:

                            BEGINNING AT A POINT ON THE WESTERLY SIDE OF MINDEN ROAD (50
                            FEET WIDE ) MEASURED NORTHWARDLY ALONG THE SAID WESTERLY


                         SIDE® MINDEN ROAD ON THE ARC OF A CIRCLE CURVING TO THE LEFT
                         HAVING A RADIUS OF 1,886 FEET THE ARC DISTANCE OF 171 FEET, 9 K
                         INCHES FROM A POINT OF COMPOUND CURVE, WHICH POINT OF
                         COMPOUND CURVE IS MEASURED NORTHEASTWARDLY ON THE ARC OF A
                         CIRCLE CURVING TO THE LEFT, WHICH CONNECTS THE SAID WESTERLY
                         SIDE OF LCNDEN ROAD AND THE NORTHERLY SIDE OF MEDfORD ROAD [64
                         FEET WIDE); HAVING A RADIUS OF 15 FEET THE ARC DISTANCE OF 24 FEET,
                         2 5/3 INCHES FROMA POINT OFREVERSE CURVEON THE SAID NORTHERLY
                         SEE OF MEDFORD ROAD; THENCE EXTENDING SOOTH EH3BGREES , 24
                         MINUTES, 54 SECONDS WEST SO FEET, 6 « INCHES TO A POINT; THENCE
                         NORTH NO DEGREES, 35 MBKJTES, 56 SECONDS WEST 19 FEET 11 H INCHES
                         TO A POINT; THENCE NORTH 89 DEGREES, , 24 MINUTES, 54 SECONDS EAST
                         8$ FEET M INCHES TO A POINT ON THE SAID WESTERLY SIDE OF MMDEN
                         ROAD (VARIABLE WIDTH); THENCE SOUTHWARDLY ALONG THE SAID
                         WESTERLY SIDE OF MINDEN ROAD (VARIABLE WIDTH) ON THE ARC OF A
                         CIRCLE CURVING TO THE RIGHT HAVING A RADIUS OF 75 FEET THE ARC
                          DISTANCE OF 8 FEET, 7/8 INCHES TO A POINT OF COMPOUND CURVE ON
                          THE SAID WESTERLY SIDE OF MINDEN ROAD (50 FEET WIDE); THENCE
                          SOUTHWARDLY ALONG THE SAID WESTERLY SIDE OF MINDEN ROAD (50
                          FEET WIDE) ON THE ARC OF A CIRCLE CURVING TO THE RIGHT HAVING A
                          RADIUS OF 1386 FEET THE ARE DISTANCE OF 11 FEET I! 1/8 INCHES TO A
                                                                                                o         M-
                                                                                                s         o
                          POINT, BEING THE FIRST MENTIONED POINT AND PLACE OF BEGINNING,        SwCD
                          THE NORTHERLY AND SOUTHERLY LINES PASSING THROUGH THE CENTER
                          OF PARTY WALLS BETWEEN THE SAID PREMISES ADJOINING ON THE             SC
                          NORTH AND SOUTH.                                                           4*
Case 16-18290-amc               Doc 37-1 Filed 07/22/20 Entered 07/22/20 14:39:09                                Desc
                               Exhibit A B C D E Page 47 of 47


                                                                                                            51610686
                                                                                                            Page:      4 of 4
                                                                                                            01/12/2007 05:11PH




                                   Copy Certification

 Oil this 12th day of January, 2007, 1 certify that the document identified as




 is a true, exact, complete and unaltered scanned image made by me of "12719 MindenRd".




Susan Wincv.uk
Liberty Bell Agency, inc.

Mellon Independence Center - Suite 5001
701 Market Street
Philadelphia, PA 19106




                                    NOTARY SIGNATURE NOT
                                                  REQUIRED

            The laws of the slate of Pennsylvania do not authorize a notary to make a copy certifica tion
                     as a notarial act. This Copy Certification is valid without a notarial seal.
